Cjetamplin, J.
In 1838 the government of the United States caused to be surveyed a portion of its public land in *631Michigan, and to be subdivided into sections fractional T. 18 N., R. 18 W.
This survey Avas made by Sylvester Sibley, a deputy surveyor, between July 16 and December 28, 1838. His field-notes of section 26 in this town show that the section as surveyed by him was fractional; that, starting from the corner of sections 25, 26, 35, and 36, and running north, between 25- and 26, 37 ch. 441., he struck the shore of the Pero Marquette lake, and that at 40 ch., where, by his instructions, he should have set the quarter-section corner, he was in the lake.
They also show that the section line between sections 26 and 27 ran north 46 ch. 84 1., to the south side of the lake, and that the remainder of the mile -was in the lake, and that the section corners of 22, 23, 26, and 27 were in the lake, as-also was the line between sections 23 and 26.
Prom these field-notes the land upon section 26 was platted into two eighty-acre parcels on the south, and the balance lying between these parcels and the lake was divided into four lots, 20 ch. in width on the south, and extending to the lake, numbered 1, 2, 3, and 4.
Sections 23 and 24 were surveyed also as fractional and having the lake for their southern boundary.
Pere Marquette lake is a widening of the Pere Marquette river, which flows from the interior of the State and discharges through a narrow channel into Lake Michigan a short distance from Pere Marquette lake.
The right bank of the Pere Marquette river, and extending through sections 24 and 23, is meandered.
The left shore through section 26 was not meandered by the government surveyor.
Hpon the map in the surveyor general’s office the territory between these fractional lots is represented as water, and as a part of the Pere Marquette lake. On the next page-is a copy of the map in the surveyor general’s office.
A portion of section 26 is the open water of Pere Marquette lake. That portion in controversy in this suit is not navigable for vessels, and, except in well-defined channels,, *632vegetation, consisting of wild rice, wild grass, and rushes, in the summer season, grows up through the water. The whole tract is, however, covered with water in all seasons at all times from several inches to several feet in depth, a? d underneath this water is a deposit of mud.



In the channel spoken of there is a perceptible current flowing towards the clear waters of the lake, and outside of these channels there is no current perceptible. These channels are not confined in or defined by any banks or shore lines of earth, but merely by the growth of vegetation appearing above the water in which it grows.
No land has ever been seen above the water within the territory described in the plaintiff’s declaration in this case. It is not susceptible of being drained or reclaimed, except by diking around the territory so as to exclude the waters of the lake, and pumping out the water and mud. This has been the character and condition of the premises in dispute from 1838 to the present time. About 1850 the United States conveyed by patents to George Farnsworth lots 1, 2, 3, and I of section 26, lots 3 and 1 of section 23, and lot 1 of section 21, T. 18 N., R. 18 W., being the marginal fractional *633lots to tlie north and north-east, south and south-west, of the premises in suit. The title to these marginal fractional lots •came by mesne conveyances to the defendant, their last deed bearing date January 2, 1873. The defendant is an incorporated company under the statutes of the State of Mich igan, and has used the area in controversy in booming, sorting, and rafting logs, under its franchise granted by the State.
The plaintiff in this suit brings this action of ejectment to dispossess defendant from the occupation of a portion of section 26 claimed by it in virtue of its riparian proprietorship of lots surveyed by the United States in 1838 and sold to Farnsworth as above stated. The premises claimed by plaintiff are described in his declaration as follows:
“Lots 5, 6, 7, and 9 of section 26, in T. 18 N., of R. 18 W., which premises plaintiff claims in fee; also all the lands lying between the center of the Pere Marquette river and the south side of lots 5, 6, and 7 of section 26, in T. 18 N., of R. 18 W., which plaintiff claims in fee as riparian ■owner; also all that part of land covered by the waters of the Pere Marquette lake, so called, between a line running west parallel with the north line of section 26, in T. 18 N. of R. 18 W., to a point north of the west end of lot 5 in said section, thence south to the west end of lot 5, being the land covered by the waters of said lake, west and north of, and adjacent to, lots 5 and 9 of said section, which land so covered by water as aforesaid plaintiff claims in fee as riparian owner thereof.”
To sustain this declaration, on-the trial in the court below, he introduced in evidence a certified copy of a map or diagram of the premises in question, certified to by the commissioner of the general land office at Washington, a copy ■of which will be found on the following page.
A patent from the United States to the plaintiff for lots 5 and 6 in sec. 26, T. 18 N., R. 18 W., dated September 3, 1884.
A patent from the United States to Jonathan B. Salisbury, conveying lots 7, 8, and 9 in see. 26 aforesaid.
A deed from Jonathan B. Salisbury to William L. Web*634bcr, trustee, dated September 25, 1884, conveying the same lots, 7, 8, and 9.. The patent to plaintiff, of date September 3, 1884, was based upon what is known as “Valentine Scrip,” issued under an act of Congress approved April 5, 1872, entitled “ An Act for the Relief of Thomas-33.' Valentine.”



The act provides for the issuing of scrip to Valentine and his legal representatives, in legal subdivisions, which scrip-shall entitle the holder to “ patents for an equal quantity of the unoccupied and unappropriated lands of the United-States not mineral.”
It is claimed by defendant that the patent to plaintiff is-void.for excess, — that the act authorizing the location of the scrip only authorized it to be laid upon legal subdivisions. The scrip in this case was made to cover two government descriptions or subdivisions of land, the total of which, exceeded 40 acres.
We do not consider this question open to defendant. If the land belonged to the government and was subject to sale by it, the question raised is one exclusively between the government and the patentee, in which third parties are in no way concerned.
The defendant is admitted to be in possession, and the *635plaintiff must recover, if at all, upon the strength of his own title.
He produced patents from the United States based upon a survey made by the deputy United States surveyor under instructions from the commissioner of the general land office bearing date August Y, 1883. The field-notes of the survey have not been introduced in evidence, and there is nothing to indicate any reason why a survey was made at so recent a date, unless an inference may be drawn from the plat or diagram introduced in evidence, which describes the diagram as a “plat of an island in sec. 26, T. 18 N., R. 18 W., Michigan.”
Under a somewhat- liberal construction of the tenth section of an act of Congress approved May 30, 1862,1 entitled “ An Act to Reduce the Expenses of the Survey and Sale of the Public Lands in the United States,” it has been the practice for the commissioner of the general land office, upon proper application, and deposit of the required moneys to pay the expenses of the survey and other expenses, to order a survey of such islands as were omitted when the survej’s were extended over the adjacent lands, and when such surveys are made, then the lands embraced therein become subject to the same laws and regulations that other public lands are.
To give the commissioner jurisdiction to act, two facts must exist.
1. There must have been an island which was omitted from the surveys when the adjacent territory was surveyed.
2. The land must not have been previously conveyed by the United States.
The evidence returned in this record show's conclusively and without contradiction that no island upon section 26 was omitted from the survey made by the United States in 1838; that no island existed or now exists where the plat offered in evidence by the plaintiff represents that there is an island.
An island is a body of land surrounded by water. The premises described in plaintiff’s declaration and in his patents is a body of land covered by water. To call this submerged fen an island is a palpable misnomer.
*636There existed no authority for the commissioner of the general land office to order a survey of this body of water, on the hypothesis that it was a part of the public domain which had been omitted from the government survey. From the character of the promises in dispute, as being water instead of land, we are of opinion that the United States parted with its title when it conveyed the lots to Farnsworth bordering upon this body of water.
It is the settled rule in this State that the title of the riparian owner extends to the middle line of the lake or stream of the inland waters. Lorman v. Benson, 8 Mich. 18; Ryan v. Brown, 18 Id. 196; Rice v. Ruddiman, 10 Id. 125; Watson v. Peters, 26 Id. 508; Richardson v. Prentiss, 48 Id. 88; Bay City Gas Light Co. v. Industrial Works, 28 Id. 182; Maxwell v. Bay City Bridge Co., 41 Id. 466; Pere Marquette Boom Company v. Adams, 44 Id. 403; Backus v. Detroit, 49 Id. 110; Fletcher v. Thunder Bay River Boom Co., 51 Id. 277.
This has become a rule of property in this State, and the Supreme Court recognizes the right of each state to determine the doctrine for itself. Barney v. Keokuk, 94 U. S. 324.
Plaintiff recognizes this as the established doctrine. Two counts in his declaration are based upon riparian ownership consequent upon his ownership of the adjacent lands.
Upon both of these jurisdictional points we are of opinion that the patents upon which plaintiff relies for title are void. The objection to them reaches beyond the action of the commissioner of the general land office, and goes to the existence of a subject upon which he was competent to act.
Patents issued by the United States conveying its lands are in general unassailable in an action at law. They not only operate to pass the title, but they carry with them a conclusive presumption that all requirements preliminary to their issue have been complied with. This principle was-laid down with great clearness and force by Mr. Justice Field in the case of Smelting Co. v. Kemp, 104 U. S. 636, in which he also notes the exception to the rule as follows:
*637“ Of course, when we speak of the conclusive presumptions attending a patent for lands, we assume that it was issued in a case where the department had jurisdiction to act and execute it; that is to say, in a case where the lands belonged to the United States, and provision had been made by law for their sale. If they never were public property, or had previously been disposed of, or if Congress had made no provision for their sale, or had reserved them, the department would have no jurisdiction to transfer them, and its attempted conveyance of them would be inoperative and void, no matter with what seeming regularity the forms of law may have been observed. The action of the department would, in that event, be like that of any other special tribunal not having jurisdiction of the case which it had assumed to decide.”
The learned judge then proceeds to show that these views have been entertained by the Supreme Court of the United States from the decision in case of Polk's Lessee v. Wendal, reported in 9 Cranch, 87, to the present time. As a conclusion, on page 616, he says :
“On the other hand, a patent may be collaterally impeached in any action, and its operation as a conveyance defeated, by showing that the department had no jurisdiction to dispose of the lands; that is, that the law did not provide for selling them, or that they had been reserved from sale, or dedicated to special purposes, or had been previously transferred to others.”
The evidence in this case shows that the United States had, previously to issuing the patents to plaintiff, transferred its title to Farnsworth by conveying to him the lots bordering on the shore, and that such Farnsworth patents conveyed the territory in question as river or lake bed, according to the principles recognized in this State as applicable to riparian proprietors.
The argument of the plaintiff, based upon the ordinance of 1787 for the government of the Northwest Territory, and the act of Congress admitting Michigan as a State in the Union, together with the ordinance of July 25,1836, adopted by the Legislature of Michigan, has been considered. We think the propositions advanced by him are fully met and *638answered in the opinions of the court in the cases of Pollard v. Pagan, 3 How. 212, and St. Louis v. Myers, 113 U. S. 566. In the latter case Mr. Chief Justice Waite said :
“We are unable to discover that any federal right was denied the city by the decision which has been rendered. The act of Congress providing for the admission of Missouri into the Union (act of March 6, 1820, chap. 22, 3 Stat. 545), .and which declares that the Mississippi river shall be 1 2a common highway and forever free,’ has been referred to in the argument here, but the rights of riparian owners are nowhere mentioned in that act. They are left to be settled according to the principles of state law.”
The same may be said of the ordinance of 1787 and the acts admitting Michigan into the Union.
Applying the principles of state law to the case under consideration, we are of opinion that the judgment of the circuit court should be affirmed, and it is so ordered.
The other Justices concurred.

Rev. Stat. U. S. title 3d. chap. 9, § C401.